Per Curiam.
The respondent brought this action against the appellant for a decree of divorce, alleging cruel treatment and personal indignities rendering life burdensome. *601A decree was rendered in her favor in the court below, and this appeal is taken therefrom. The respondent moves to dismiss the appeal, on the ground that the statement of facts fails to contain all of the evidence; and in support thereof, calls attention to the fact that certain depositions appear in the transcript, over the signature of the derlc, and not in the statement of facts. But it appears that a proposed statement of facts was served on the respondent, and that she neither filed any exception, nor proposed any amendments thereto^ and that this statement was subsequently certified by the court to contain all of the material facts occurring in the cause; and not already a part of the record. This is sufficient to authorize this court to try the case de novo. It is from what appears in the statement, over the signature of the trial judge, that this court discovers the facts of the case, and it will not presume that depositions, which do not appear in the statement, although taken apparently for use in the case, were admitted and read in evidence, merely because the clerk has forwarded them to this court. The motion to dismiss is denied.
On the merits of the controversy, we think the court found with the weight of the evidence. The parties, at the time of their marriage, were well along in life; and while neither seems to have had much respect for the rights of the other, we think the husband was generally to blame for the difficulties that arose between them, and that his conduct was such as to justify the decree. We shall not, however, discuss the evidence in detail, as no useful purpose would be sub-served thereby. The disposition of the property was equitable, and there is no cause for disturbing the decree in that regard.
Affirmed.